Citation Nr: 1731515	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tremors, to include as secondary to medication used to treat a service-connected disability.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, January 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

A Board decision in August 2014 denied the issues of entitlement to service connection for an acquired psychiatric disorder and tremors; denied increased ratings for the lumbar spine disability and an eye disability; and denied entitlement to a separate disability rating for neurological manifestations of the service-connected lumbar spine disability other than the service-connected left lower extremity radiculopathy.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as he disagreed with the denials of service connection for an acquired psychiatric disorder and tremors and an increased rating for the lumbar spine disability.  He did not appeal the remaining two issues.  

In an Order dated in April 2015, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's August 2014 decision as to the three issues appealed and remand the case for readjudication in accordance with the JMPR.

In January 2016, the Board remanded the Veteran's service connection claim for an acquired psychiatric disorder in order to afford the Veteran a new VA examination that addressed transcripts of tapes where the Veteran described his thoughts and symptoms in service, as well as letters to his wife during service that discussed his symptoms of feeling nervous, depressed, frustrated, and frightened.  On remand, the Veteran was also afforded a new VA examination in order to address limitations in motion during flare-ups of his service-connected lumbar spine disability.  

However, for the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric condition he claims had its onset during active duty service.

Pursuant to the January 2016 Board remand, the Veteran underwent a VA mental disorders examination in August 2016.  He was noted to have a diagnosis of bipolar disorder.  The VA examiner's opinion, however, is inadequate to decide the Veteran's claim.  The examiner vaguely referenced evidence in the record indicating that the Veteran's psychiatric condition pre-existed service and concluded that the medical "records showed no permanent aggravation of the mental disorder."  However, the VA examiner relies on the wrong legal standard in determining whether the Veteran's diagnosed bipolar disorder pre-existed service and whether it was aggravated during service.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

Further, in concluding that it was less likely than not that the Veteran's bipolar disorder was incurred in or caused by his military service, the VA examiner bases his conclusion on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Specifically, the VA examiner acknowledged the presence of transcripts of tapes where the Veteran described his thoughts and symptoms in service, as well as letters to his wife during service that discussed his symptoms of feeling nervous, depressed, frustrated, and frightened.  However, the examiner stated that the Veteran "did not show other markers in service that can help to establish a pattern or characteristics of" a claim for a mental disorder.  The VA examiner stated that the first "bonafide documented evidence" in the Veteran's record was dated in 1999.  However, the examiner failed to address a March 1996 VA treatment record noting the Veteran was admitted for a drug overdose.  He had been seen as an outpatient in the mental health clinic and was noted to have had a long history of depression and possibly bipolar disorder.  The treatment record notes a diagnosis of bipolar disorder.  Given these deficiencies, remand is needed to obtain a more thorough VA opinion on this issue.

As for the Veteran's service connection claim for tremors, he was provided an examination for that disorder in August 2013.  The examiner opined that it was at least as likely as not that the Veteran's benign tremors were secondary to treatment of bipolar disorder.  Therefore, this issue is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder and must also be remanded.

Further development of the claim of increased rating for the lumbar spine disability is also required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

The Veteran's lumbar spine disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from August 2016, do not meet the specifications of Correia.  Specifically, the examination report does not provide lumbar spine range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Forward the Veteran's claims file to the examiner who conducted the Veteran's August 2016 VA mental disorders examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for an acquired psychiatric condition.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's currently diagnosed bipolar disorder existed prior to the Veteran's entry onto active duty in January 1986? 

(b)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's preexisting bipolar disorder was NOT aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed bipolar disorder had its onset in or is otherwise related to his active duty service?

The opinions provided thus far on this determinative issue have not included the required level of explanation or rationale.  To wit, the January 2016 VA examiner relied on the wrong legal standard in determining whether the Veteran's diagnosed bipolar disorder pre-existed service and whether it was aggravated during service.  The VA examiner also stated that the first "bonafide documented evidence" in the Veteran's record showing a psychiatric diagnosis was dated in 1999, but he failed to address a March 1996 VA treatment record which showed the Veteran was diagnosed with bipolar disorder and noted that the Veteran had a long history of depression and possibly bipolar disorder.  

A full rationale is to be provided for all stated medical opinions.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected degenerative joint disease of the lumbar spine.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar spine disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's lumbar spine disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




